Citation Nr: 1011304	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1984.  He was a prisoner of war of the North 
Vietnamese government from May 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran was scheduled to testify at a Travel Board 
hearing in September 2006 but withdrew his request for such a 
hearing.  38 C.F.R. § 20.704(e) (2009).

When this case most recently was before the Board in May 
2009, it was decided in part and remanded in part.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In January 2008, the Board remanded the issue of entitlement 
to an increased rating for PTSD and ordered that the Veteran 
be afforded a new VA examination.  The examiner was asked to 
opine regarding the relationship between the Veteran's 
alcohol abuse disability and his PTSD, and the RO or the 
Appeals Management Center (AMC) was instructed to adjudicate 
the issue of entitlement to service connection for an alcohol 
abuse disability as secondary to service-connected PTSD.

The Veteran was afforded a VA examination in November 2008, 
and the examiner opined that his alcohol abuse disability was 
related to his PTSD.  However, the claim for service 
connection for an alcohol abuse disability was not 
adjudicated.

In May 2009, the Board again remanded the claim for service 
connection for an alcohol abuse disability as secondary to 
service-connected PTSD and instructed the RO or AMC to assign 
an effective date if service connection was granted.

The record does not show that the RO or AMC complied with 
this remand directive. 

The U.S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board also notes that the report of a June 2009 VA 
psychological evaluation of the Veteran shows that the 
Veteran was also diagnosed with major depressive disorder; 
however, the etiology of the disorder was not addressed in 
the report.  Therefore, the Board has determined that the 
Veteran should be afforded another VA examination to 
determine the current degree of severity of his psychiatric 
disorders and the etiology of his major depressive disorder.  
In addition, while this case is in remand status, any 
outstanding records pertinent to the Veteran's claim should 
be obtained.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
Veteran all required notice with 
respect to the issue of entitlement to 
service connection for major depressive 
disorder. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertaining to 
psychiatric treatment or evaluation of 
the Veteran during the period of this 
claim.

3.  Then, the Veteran should be 
afforded a VA examination to determine 
the etiology of his major depressive 
disorder and the current degree of 
severity of his PTSD and all related 
disorders.  The claims folders must be 
made available to and reviewed by the 
examiner.  

Based upon the examination results and 
the claims folders review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's major 
depressive disorder is etiologically 
related to his active service or was 
caused or worsened by his service-
connected disabilities.

The examiner should also describe all 
symptoms and functional impairment 
resulting from the Veteran's PTSD, 
alcohol abuse and major depressive 
disorder.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disability from those that are 
attributable to non service-connected 
disability.  The examiner should 
provide a global assessment of 
functioning score based on the service-
connected disability.

The rationale for all opinions 
expressed should also be provided. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC must 
adjudicate the issues of entitlement to 
service connection for alcohol abuse 
and major depressive disorder, and 
assign an effective date if service 
connection is granted for one or both 
of the disorders.  The Veteran should 
be informed of his appellate rights 
with respect to these determinations.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


